EXHIBIT 10.26
 
EXTENSION TO LETTER AGREEMENT DATED JULY 31, 2012
 
This extension is entered into as of September 30, 2012 and refers to the Letter
Agreement  dated as of July 31, 2012 and entered into between Enterologics,
Inc., a Nevada corporation with an address at 1264 University Avenue West, Suite
404 - St. Paul MN 55104 with an additional address at 20 East Sunrise Hwy,
Valley Stream, NY 11581 and Corporate Debt Consultants, LLC with an address of
c/o 2071 Flatbush Avenue Suite 166 Brooklyn, NY 11234.
 
WHEREAS
 
The Letter Agreement entered into between  Enterologics, Inc. and Corporate Debt
Consultants, LLC was set to expire on October 1, 2012 and;
 
WHEREAS
 
Both Parties wish to extend the date under which Enterologics, Inc. may borrow
funds under the Letter Agreement entered into as of July 31, 2012.
 
THEREFORE
 
For good and valuable consideration, the parties hereby agree as follows:
 
The commitment for funding under this Letter Agreement will is extended from its
expiration date of October 1, 2012 to November 30, 2012.
 
 

Agreed:            
Enterologics, Inc.   
  Corporate Debt Consultants, LLC           /s/ Robert Hoerr     /s/ Alex
Englard           Robert Hoerr   Alex Englard           CEO    Managing Member  